UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-6509



MATTHEW SPILLMAN,

                                             Plaintiff - Appellant,
          versus


JAMES NEWTON; JAMES NELSON; IRWIN M. STEIN;
CAROL RONEY, Counselor, Watertown Correctional
Facility; MRS. WUERSCHMIDT; SUE WALLINGS;
LANCE MASON; L. HUDSON, Fredericksburg Police
Department, Warrant Division; SHARON MITCHELL,
Clerk,   Fredericksburg   Circuit   Court;  L.
JENKINS, Attorney, Fredericksburg, Virginia;
R. FIELDING LEWIS, Chief Officer, Parole &
Probation,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-763)


Submitted:   May 30, 2002                   Decided:   June 10, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew Spillman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Matthew Spillman seeks to appeal the district court’s order

dismissing without prejudice his civil rights action.           We dismiss

the appeal for lack of jurisdiction because Spillman’s notice of

appeal was not timely filed.

        Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).             This appeal period is

“mandatory and jurisdictional.”            Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

January 9, 2002. Spillman’s notice of appeal was filed on March 18,

2002.*    Because Spillman failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.       We dispense with oral argument because the

facts    and   legal   contentions   are    adequately   presented   in   the




     *
       The notice of appeal is considered filed on the date
Spillman delivered the notice to prison authorities for mailing to
the court. Houston v. Lack, 487 U.S. 266 (1988).


                                      2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3